Title: From John Adams to Joshua Johnson, 1 July 1780
From: Adams, John
To: Johnson, Joshua


     
      Dear sir
      Paris July 1. 1780
     
     I have just received yours of 27 of June. I have no Sufficient Reason to believe that any Letter to or from me, has been intercepted. I have certain Information that large Dispatches for me by two Vessells have been cast into the sea—One Vessell being taken and the other thinking herself taken. The Moment I should have Cause to believe that any Letter to me or from me is intercepted, I will carry my Complaint of it to the King. For I never will tamely submit to such a Complication of Injury and Insult. And the Practice of intercepting Letters public or private, (altho I believe it much less frequent than many People surmise) is too infamous and detestible to be countenanced, or indeed not to be punished by any Government. My Letters by the Way of N. London have arrived. As to future Letters you may use your discretion.
     My Feelings have been wounded, beyond all description by the Loss of Charlestown. I sympathize most Sincerely with the brave and worthy People in that Quarter: but with all this My candid opinion is, that We are better off, the United states are in a better situation now and the English in a worse, than if the whole English Army had remained in N. York and Charlestown had still been ours. This Dispersion of the British Force, weakens them every where—doubles their Expence; distracts their Attention—and the Clymate will certainly destroy their Army, altho by an uncommon cold late Spring they did not feel it so early, as they would in ordinary Seasons.
     Politic Military Events have whether prosperous or Adverse have never had any great Effect upon the Paper money and never will, either to raise it or to lower. And as to shaking the Firmness of the People, it will have no more effect than casting a Pebble at Mount Atlas. It will only animate them to double Exertion and Indignation.
     I dread, nothing So much as the Divisions, which will be excited in America, by Representation from hence. I hope Congress will never send any more such Bones of Contention as Frigates, unless upon an Errand and order her instantly back. These Contentions however will only make our Countrymen a little unhappy for a time. They will have no material Effect upon the general Cause.
     Among the Consequences of the loss of Charlestown I should have mentioned that I think it probable the English may penetrate some Way into the state for a short time, and destroy or take some Magazines, and We shall probably have a pompous display of these Wondrous Feats in the London Papers. But these Excursions will do Us more good than them. In such Excursions our People never fail to procure them selves arms Ammunition, Accoutrements, Cloathing and every thing they want, for their is nothing but what the English soldiers and officers too, some of them I mean will sell.
     Another Advantage will be this, a secret Commerce will be opened as it ever has been and ever will be where ever the British Army is, by which our People will Supply them selves with Goods and Cash both. In short I may say in a familiar Letter to you, our Country is a Catt—cast her as you will, she always will fall upon her feet—and her leggs are Strong enough to sustain the shock. The Paper Money will do very well—from various Parts of America I learn that the Resolution of 18 of March is very well received—and that the new Bills issued in pursuance of it pass, on a footing with silver. I am with much respect, your most obedient
    